Citation Nr: 1626185	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel






INTRODUCTION

The Veteran had active service from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2016 statement of the case by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2015 Board decision, the Board referred back to the AOJ for appropriate action the issue of whether new and material evidence had been received to reopen the previously denied claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  In March 2016, the AOJ issued a statement of the case (SOC) denying entitlement Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  The Veteran timely filed a VA Form 9 in response to the SOC.  Thereafter, the AOJ recertified the issue back to the Board.  

The Board acknowledges that to date, the AOJ has not issued a rating decision regarding this matter.  Nevertheless, to avoid unnecessary delay, the Board will construe the March 2016 SOC as the requested rating decision and the March 2016 VA Form 9 as a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2015) (stating that in case in which no form is provided by the AOJ for purpose of initiating an appeal a written communication from a claimant expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a NOD relating).  Accordingly, on remand, issue an SOC and provide the Veteran an opportunity to perfect his appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Issue a statement of the case addressing whether new and material evidence has been received to reopen the previously denied claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent, so that the Veteran may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




